81.	Together with all the other Members of the United Nations, the Austrian delegation is delighted that the General Assembly has elected as the President of its thirtieth session Mr. Gaston Thorn, the Prime Minister and Minister for Foreign Affairs of Luxembourg, a statesman as well versed in international affairs as he is known for his liberal and democratic views. I congratulate you, Mr. President, on your election. It is more than a mere act of courtesy for me to wish such a sincere friend of Austria success in his duties and in all he undertakes.
82.	I would not wish to let this opportunity pass of expressing our gratitude to your predecessor, Mr. Bouteflika, the Minister for Foreign Affairs of Algeria, who guided the work not only of the twenty- ninth session but also of the seventh special session of the General Assembly with remarkable tact and great personal dedication.
83.	I also wish to convey my country's warm welcome to the three States which have just been admitted to membership in the United Nations: the Republic of Cape Verde, Mozambique, and Sao Tome and Principe. It is indeed a source of great satisfaction to my country to note that further progress has been achieved in the process of decolonization in Africa.
84.	But the admission of these States also constitutes a further step towards giving effect to the principle of the universality of the United Nations, a cause which my Government has always championed and the reason why it supports every effort to admit to this Organization all independent States wishing to join it and accept its Charter.
85.	In this connexion, I also wish to express the hope that Angola, a territory still beset by such serious internal upheavals, will find the way to unification of its political forces so that it may attain independence without further setbacks or delays. Otherwise, there is reason to fear that harmful consequences will ensue for the process of decolonization, which could be used as a pretext for delaying the granting of independence to other States.
86.	The celebration in the coming weeks of the thirtieth anniversary of the founding of the United Nations will afford an opportunity for a new assessment of its work. Much criticism will undoubtedly be levelled on that occasion because, regrettably, in the past 30 years it has not always been possible to reconcile political events with the principles of the Charter, by reason of the fact that the world economic situation has been such as not to permit certain changes to be made which could have allayed much poverty and suffering, and because human rights are still far too little respected.
87.	Yet, when we think of the changes that have taken place in the world in the past 30 years, changes of an extent never before witnessed in the world in so short a span of time and over so wide a range, and when we consider, too, the tensions which such afar- reaching process of transformation inevitably entails, it is almost miraculous that the international community has not been exposed to more serious crises and greater disasters.
88.	We must not forget that during the last 30 years  in contrast with the previous three decades the community of nations has been spared another world war, even though, unfortunately, numerous armed yet territorially limited or localized conflicts could not have been prevented. Nor should we forget that during the last 30 years, as a result of the decolonization process, many new States whose peoples were able to attain freedom and independence, thereby transforming the maps of Asia and Africa, have come into being. We should remember that the cold war period, which aroused grave fears as to its possible dire consequences, has led to and has been superseded by a policy of detente, which culminated this year in the signature at Helsinki of the Final Act of the Conference on Security and Co-operation in Europe. It is to be hoped that the guiding principles thus approved will now find practical application in inter-State relations and that an actual, and not merely verbal, detente will thus be attained.
89.	'	Without the sustained efforts of the United Nations and its organs these results could hardly have been achieved, and I should like to associate myself here with the appreciation which many speakers have expressed to the Secretary-General and his collaborators. If nothing more has been achieved, the fault should not be laid at the door of this Organization, whose activities are governed by the sovereign will of its Member States, and whose decisions and resolutions often do not find the compliance essential to international co-operation.
90.	This co-operation is further threatened by a number of conflicts, which have so far remained unresolved simply because it has not proved possible, despite a great many efforts, to translate the relevant United Nations resolutions and decisions into reality.
91.	In the Middle East conflict, of course, a further significant step towards a just and durable peace settlement in the region has been made possible by a new troop disengagement agreement between Israel and Egypt. This step must, however, be followed by others in the near future in order to prevent the emergence of new tensions and in order to bring to the peoples of the Middle East, in particular the Palestinian people, the just peace that the United Nations has for so long been demanding in its resolutions.
92.	On the other hand, no substantive progress has been achieved on Cyprus, although, thanks to the good offices of the Secretary-General, it has at least been possible to maintain the basis for negotiations between the representatives of the two communities. Now, as in the past, my Government attaches the greatest importance to the maintenance of the independence, sovereignty and territorial integrity of Cyprus. It hopes that the sense of responsibility of the States and communities directly involved in the conflict will ensure the maintenance of balance and peace in the eastern Mediterranean. My Government also hopes that through further negotiations it will be possible in the near future for a satisfactory arrangement for the future coexistence of the two communities to be found, and believes that any unilateral action would have a serious prejudicial effect on such possibilities.
93.	The United Nations peace-keeping operations in the Middle East and the eastern Mediterranean are essential to the preservation of peace in those crisis areas and to the development of political efforts aimed at finding peaceful solutions to such problems. For this very reason these operations warrant the support of all the States Members of the United Nations. At the same time, there must be a readiness to make available to the Organization the relatively modest financial resources which it needs for the maintenance of these operations.
94.	The failure so far to reach a just settlement of the conflicts in the eastern Mediterranean is not only having a harmful effect on security in Europe. Regrettably, it has also led to the outbreak of severe disturbances in Lebanon, with the result that a country so exemplary in its liberal and democratic outlook and in the peaceful coexistence of its various religious communities, is now encountering serious difficulties, which we sincerely hope it will be able to overcome.
95.	In southern Africa, too, it has not yet proved possible to find solutions that are in keeping with United Nations resolutions. Admittedly, in recent months prominent African statesmen have tried to institute measures which might serve to ease tension. However, success has so far eluded them. More than ever before, it is to be feared that any further delay in the adoption of such measures which take into account legal obligations and human rights requirements might lead in the end to an armed conflict in the region with all its unforeseeable consequences.
96.	Happily, the bloody conflicts in Indo-China have ended. Many millions of people in that part of the world can now for the first time in decades live a life free of war. My Government, which consistently called for an end to the bloodshed in Indo-China, wel-comes this development and hopes that it will be possible quickly to heal the wounds inflicted by war on the peoples of the States concerned. Austria seeks good and friendly relations with the States of IndoChina and is also prepared, to the extent of its modest means, to contribute to their reconstruction.
97.	While a hotbed of tension has thus been eliminated in South-East Asia, a critical situation persists in Korea which might become a threat to the stability of the region. My Government maintains diplomatic relations with both States on the Korean peninsula and it will support all measures likely to contribute to a relaxation of tension, rapprochement and a trusting dialog between the parties concerned.
98.	International co-operation is also threatened by a constantly increasing production of arms, on which this year alone some $300,000 million have been spent. For years disarmament talks have been going on in Geneva with only negligible results, while the negotiations concerning a reduction of troops and armaments in Central Europe, which have been taking place in Vienna for some two years now, have so far proved fruitless.
99.	With growing impatience world public opinion is awaiting progress in the Strategic Arms Limitation Talks [SALT] between the United States and the Soviet Union and it is becoming increasingly alarmed as the prospects grow more remote of fashioning the Treaty on the Non-Proliferation of Nuclear Weapons into an effective instrument against the danger of nuclear war. The Review Conference of the Parties to the Treaty has proved most disappointing.
100.	Without the necessary will on the part of the major States to achieve a disarmament that does not affect the balance of power or jeopardize security, it is to be feared that the disarmament negotiations will not produce any results in the future either. Nevertheless, my Government will continue to uphold the idea of a world disarmament conference, and it hopes that, with the conclusion of the Conference on Security and Co-operation in Europe, conditions have now improved for achieving a reduction of the gigantic arsenal of conventional and nuclear weapons. Above all else, it is by developments in this field that world public opinion will measure the success of the policy of detente.
101.	The success or failure of international co-operation will, however, be substantially influenced by the outcome of the economic and social negotiations which are ever-increasingly dominating the political world scene. It is in this very field that the United Nations has been able to take particularly useful action. It has made successful efforts through some of its bodies, such as the United Nations Conference on Trade and Development and the United Nations Industrial Development Organization, and through the convening of a number of large conferences, which have made it possible for the international community to become aware of the necessity and urgency of establishing a new and more just economic order and also to gain acceptance for the perception that the necessary measures can be implemented only by means of trustful co-operation and not through hostile confrontation. In this respect the seventh special session was an event full of promise, of which my Government takes a very positive view.
102.	The consensus by means of which its final document [resolution 3362 (S-Vffj] was adopted has been universally assessed by all as an act of genuine political wisdom. But this same political wisdom compels us to translate into reality as rapidly as possible the decisions taken in the interests of the economically disadvantaged countries.
103.	One of the most important objectives of the Charter of the United Nations was the realization and protection of human rights and fundamental freedoms. However, it cannot, unfortunately, be denied that the conduct of certain Member States in this field leaves much to be desired, despite all the efforts of the United Nations and all its resolutions and decisions. The number of political refugees alone, already totaling some 14 million persons, shows how little fundamental human rights and freedoms are respected in many States. In 1974 alone, 2,250,000 persons fled their homes for political reasons.
104.	It is especially deplorable that not all States have yet renounced the use of torture and other inhuman and brutal forms of interrogation to which political prisoners are often subjected. This is nothing less than an abominable violation of human rights and a total disregard for human dignity.
105.	The Austrian Government will continue to support every effort made in this Organization for the abolition of the death penalty, which it finds utterly reprehensible and condemns particularly as a punishment for political offenses.
106.	As long as the policy of apartheid is practiced in South Africa, as long as hundreds of thousands of Palestinian refugees find no national homeland, as long as the Members of this Organization, under strong suspicion of violating human rights, can refuse entry to a study group of the Commission on Human Rights or engage in endless delaying tactics, the voices which denounce such injustices must not fall silent in this Assembly. For this reason I welcomed warmly the initiative taken by my Belgian colleague, Mr. van Elslande, with regard to the debate which is to take place at this session concerning ways of improving the enjoyment of human rights and fundamental freedoms, that we should also consider ways and means of guaranteeing the dispatch of commissions of inquiry, together with criteria for determining their composition and method of work.
107.	We must, however, recognize and praise the commendable efforts which the United Nations has made and continues to make with a view to enhancing respect for human rights and humanizing man's relations with his fellow men. For example, the Office of the High Commissioner for Refugees is striving unremittingly to ease the bitter lot of these people who have had to abandon their native lands, usually losing their goods and possessions in the process. Austria regards it as a special duty to support these efforts. Since its admission to the United Nations 20 years ago, Austria has granted asylum to some 400,000 political refugees, many of whom have found a new home in Austria. For the past two years Austria has received approximately 4,000 refugees from various continents, without distinction as to race or creed.
108.	Equally commendable are the efforts of the United Nations with respect to the development of international law, especially humanitarian law. In this connexion I should like to mention that Austria has given its firm support to the initiatives of the United Nations and the International Red Cross for the re-codification of the international law of war. It welcomes the progress achieved at the two earlier diplomatic conferences in Geneva devoted to this question and it is seeking, together with other States, an international prohibition or restriction on the use of certain conventional weapons which cause needless suffering.
109.	As a land-locked country, Austria also has a great interest in the successful conclusion of the Third United Nations Conference on the Law of the Sea.
110.	Many major United Nations conferences on the codification of international law have been held in Vienna recently, the latest being the conference this year which adopted the Vienna Convention on the Representation of States in Their Relations with International Organizations of a Universal Character. Since its admission to membership in the United Nations in 1955, Austria has increasingly become a country of international meetings and also the host country for larger international organizations, in particular organizations in the United Nations family. If my country aspires thus to serve the international community and especially the United Nations, it is because it is firmly convinced that it is particularly well qualified to play this role by reason of its permanent neutrality. The headquarters buildings for the United Nations Industrial Development Organization and the International Atomic Energy Agency are being constructed at the expense of the Federal Government and the City of Vienna and will be completed by 1978.
111.	Through the construction of these buildings, Austria is making a contribution designed to ease the financial burden of the United Nations, whose budgetary difficulties will once more be before the General Assembly this year. My Government is con-vinced that the optimum use of these premises serves the interests of the United Nations and it hopes that the
Secretary-General's proposals in this regard will be received favorably by all Member States.
112.	It was five years ago that my Government first informed this Assembly of a proposed agreed solution whereby Austria and Italy provided for the extension of the autonomy of South Tyrol and for a relevant timetable agreed to by both States. Since this question was the subject of General Assembly resolutions 1497 (XV) and 1661 (XVI), I again wish to report on the situation to the General Assembly in accordance with past procedure.
113.	I am happy to be able to state that efforts to enact remaining measures concerning the autonomy of South Tyrol continued during the past year and that a certain amount of progress has been achieved. If these efforts have, however, not led to a final conclusion, it is because these measures involve difficult problems. However, I should like to express the hope that it will be possible at a very early date to resolve this question in a satisfactory manner.
114.	The great changes, both technological and political, which have taken place in the world in the past 30 years, and which will undoubtedly continue to take place, require more than ever before trustful co-operation in this Organization if mankind is to escape total annihilation. The United Nations has become more indispensable than ever before. My Government can therefore only whole-heartedly subscribe to the observation made by the Secretary- General in the introduction to his report on the work of the Organization. He said:
"It is widely acknowledged that in our present world there is no rational alternative in international relations to the principles and procedures of the United Nations. Discussion and compromise are the only known alternatives to oppression, conflict and bloodshed. Unilateral and bilateral diplomacy are no longer enough and must be supplemented by collective action and multilateral diplomacy." [Al 100011 Add.I, sect. XXI.}
115.	Upon signing the Final Act of the Conference at Helsinki, 33 European States, together with the United States and Canada, agreed upon guiding principles which are to guarantee the further friendly coexistence between States having different political systems. At the seventh special session a resolution was adopted by consensus [resolution 3362 (S-Vll)] which should allow for the promotion and establishment of a new economic order. In both cases only decisions on guiding principles were taken.
116.	The next decade will show whether this promising beginning will be followed by the implementation of these principles. This will determine whether the world of tomorrow will know less tension, less suffering and more justice. For ourselves and for the United Nations, as we celebrate its thirtieth anniversary, we hope that this goal will be fully achieved.

